      Case 1:17-cv-08897-ALC-RWL Document 175 Filed 06/17/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK



 JUAN CARLOS BARDALES,

                Plaintiff,
                                                      Civil Action No.: 1:17-cv-08897 (ALC)
                         v.

 CONSULATE GENERAL OF PERU IN
 NEW YORK and MARIA TERESA
 MERINO VILLARAN DE HART,
 individually,

                Defendants.


      SUPPLEMENTAL REPLY MEMORANDUM OF LAW IN SUPPORT OF
   DEFENDANTS’ MOTION TO DISMISS THE SECOND AMENDED COMPLAINT

                                       INTRODUCTION

       Defendants the Consulate General of Peru in New York (“Peru” or “Consulate”) and

Ambassador Maria Teresa Villaran Merino de Hart (“Amb. Merino”) filed their Motion to

Dismiss the Second Amended Complaint on January 10, 2020. On February 18, 2020, Plaintiff

Juan Carlos Bardales (“Mr. Bardales” or “Plaintiff”) filed his Memorandum of Law in

Opposition to the Motion to Dismiss. See ECF No. 163. Four days later, Mr. Bardales sought

“leave to re-file his opposition brief,” which he claimed had been updated “to include a table of

authorities.” ECF No. 165. When Plaintiff’s counsel sought Defendants’ consent, he represented

that “no other changes will be made.” ECF No. 172-1. Plaintiff made the same representation to

the Court when he sought leave to re-file. See ECF No. 165 (stating that “[n]o other changes

were made”). The Court subsequently granted Plaintiff’s request. ECF No. 167.

       Relying on Plaintiff’s representation that he had made no substantive changes to his

Opposition, Defendants prepared their Reply with reference to the text of ECF No. 163. On the


                                               -1-
      Case 1:17-cv-08897-ALC-RWL Document 175 Filed 06/17/20 Page 2 of 6




eve of filing the Reply, however, Defendants discovered that Plaintiff had in fact made other,

substantive changes in his revised Opposition. Defendants brought this to the Court’s attention,

see ECF No. 172, which, on June 4, 2020, invited Defendants to file this Supplemental Reply in

support of their Motion to Dismiss to address “new issues raised in Plaintiff’s most recently filed

opposition brief.”

                                           ARGUMENT

       In the initial Memorandum of Law and again in the Reply, Defendant Peru showed why it

is entitled to sovereign immunity under the Foreign Sovereign Immunities Act (“FSIA”), 28

U.S.C. §§ 1602 et seq. ECF Nos. 156 & 169. The Consulate’s employment of Mr. Bardales as its

official chauffeur and a constituent service representative was sufficiently intertwined with its

governmental function to render the FSIA’s commercial activity exception inapplicable. Nothing

in either version of Plaintiff’s Opposition changes that conclusion. If anything, two revealing

changes that Mr. Bardales made from the first version to the second only serve to underscore the

fact that his employment was part of the Consulate’s governmental function.

       First, Plaintiff’s original Opposition contained the acknowledgement that he “did

perform governmental activities on behalf of the Consulate.” ECF No. 163 at 15.1 This fatal

admission was understandably stricken from the revised brief. Its deletion cannot, however, save

the Second Amended Complaint from dismissal. The facts prove it true, whether or not Plaintiff

admits it. Indeed, the record is clear that Plaintiff’s primary duties as the Consulate’s official

chauffeur and as a constituent service professional, see ECF No. 154 ¶¶ 47, 52-53, were “central




1
 Citations to page numbers of documents filed on the CM/ECF system in this case are to the
page number of the PDF document printed at the top of each page.


                                                 -2-
      Case 1:17-cv-08897-ALC-RWL Document 175 Filed 06/17/20 Page 3 of 6




to effecting the core governmental mission of the Consulate.” ECF No. 169 at 11. See ECF No.

156 at 11-18; ECF No. 169 at 6, 9-13.

       The result is that “[P]laintiff’s employment relationship was sufficiently intertwined”

with the Consulate’s governmental mission such that “the employment relationship itself was

part of the governmental function.” Hijazi v. Permanent Mission of Saudi Arabia, 689 F. Supp.

2d 669, 675 (S.D.N.Y. 2010), aff’d 403 F. App’x 631 (2d Cir. 2010). See also id. at 674 (in

applying the commercial activity exception to an employment relationship, courts should analyze

“the extent to which the plaintiff’s individual duties are themselves either integral or incidental to

any governmental function”) (citing Kato v. Ishikara, 360 F.3d 106, 111-12 (2d Cir. 2004));

Ayekaba v. Ndong Mba, No. 1:18-cv-12040 (PGG) (SDA), 2019 U.S. Dist. LEXIS 206145, at

*9-*11 (S.D.N.Y. Nov. 25, 2019), aff’d 2020 U.S. Dist. LEXIS 40461 (S.D.N.Y. Mar. 6, 2020)

(dismissing lawsuit brought by chauffeur for Permanent Mission of Equatorial Guinea to the

United Nations for lack of subject-matter jurisdiction because plaintiff’s duties were “sufficiently

intertwined with the diplomatic function of the Mission”) (internal quotation omitted); Figueroa

v. Minster for Foreign Affairs of Swed., 222 F. Supp. 3d 304, 313 (S.D.N.Y. 2016) (dismissing

lawsuit brought by chauffeur for Permanent Mission of Sweden to the United Nations on same

grounds).

       Second, in his revised Opposition, Plaintiff also tries to distance himself from the

governmental nature of his work by expanding on his attempt to explain away the detailed work

records that show overwhelmingly that his primary task as chauffeur was the safe transport of

Peruvian dignitaries. See ECF No. 157, Exs. 16, 26-44; ECF No. 156, Annex A. Unlike his

original Opposition, Plaintiff’s revised brief claims that the work records do not “reflect times

when Bardales would have to drive Merino’s personal friends to events—something of which




                                                -3-
      Case 1:17-cv-08897-ALC-RWL Document 175 Filed 06/17/20 Page 4 of 6




[sic] Bardales was told not to list.” ECF No. 165-1 at 20, 21. The assertion that Bardales was told

not to list those tasks is just that: a bare assertion entirely unsupported by the record. The Second

Amended Complaint contains no such allegation, nor does Plaintiff make any such statement in

the declaration he submitted with his Opposition. See ECF Nos. 154 & 162.

       In fact, this new claim is not only unsupported, it is actually contradicted by Ambassador

Merino’s sworn testimony, in which she makes clear that the “friends” to whom Plaintiff “refers

are members of the Peruvian community who accompanied [her] to official events” she attended

“as the representative of the Peruvian government.” ECF No. 171 ¶ 12. Contrary to the baseless

contention in Plaintiff’s revised Opposition, Ambassador Merino “did not ask Bardales to take

these individuals to their residences or other locations outside of these official uses.” Id. In any

event, “[a]n embassy’s decision to hire a limousine driver to transport embassy officials, their

families and guests, and meet its everyday needs does not amount to engaging in ‘trade and

traffic or commerce,’” i.e., commercial activity. Crum v. Kingdom of Saudi Arabia, CA No. 05-

275, 2005 U.S. Dist. LEXIS 38483, at *11 (E.D. Va. July 13, 2005) (quoting Republic of

Argentina v. Weltover, Inc., 504 U.S. 607, 614 (1992)).

       Plaintiff therefore cannot avoid the conclusion that his job duty as chauffeur was

“sufficiently intertwined” with the Consulate’s governmental function so as to render his

employment governmental in nature. As such, the commercial activity exception does not apply.

                                          CONLCUSION

       For the reasons stated above and in Defendants’ initial Memorandum and Reply, the

Second Amended Complaint should be dismissed with prejudice.




                                                 -4-
    Case 1:17-cv-08897-ALC-RWL Document 175 Filed 06/17/20 Page 5 of 6




Dated: June 17, 2020                 Respectfully submitted,

                                     CONSULATE GENERAL OF PERU IN
                                     NEW YORK AND MARIA TERESA
                                     MERINO VILLARAN DE HART,

                                     By their attorneys,

                                     /s/ Lawrence H. Martin
                                     Lawrence H. Martin (pro hac vice)
                                     Clara E. Brillembourg (pro hac vice)
                                     Nicholas M. Renzler (NR1608)
                                     FOLEY HOAG LLP
                                     1717 K Street, NW
                                     Washington, DC 20006-5350
                                     202-223-1200
                                     lmartin@foleyhoag.com
                                     cbrillembourg@foleyhoag.com
                                     nrenzler@foleyhoag.com

                                     Michael L. Rosen (pro hac vice)
                                     FOLEY HOAG LLP
                                     Seaport West
                                     155 Seaport Boulevard
                                     Boston, MA 02210-2600
                                     617-832-1000
                                     mrosen@foleyhoag.com




                                   -5-
      Case 1:17-cv-08897-ALC-RWL Document 175 Filed 06/17/20 Page 6 of 6




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document, filed through the ECF system, will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF),

and paper copies will be sent to those indicated as unregistered participants on June 17, 2020.


                                                      /s/ Lawrence H. Martin
                                                      Lawrence H. Martin




                                                -6-
